Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al. (“BGP-15- a novel poly(ADP-ribose) polymerase inhibitor-protect against nephrotoxicity of cisplatin without compromising its antitumor activity”  Biochemical Pharmacology, 2002, Vol. 63, pp 1099-1111), in view of Mukhopadhyay et al. (“PARP inhibition protects against alcoholic and non-alcoholic steatohepatitis,” J. Hepatology, 2017 Vol. 66, pp 589-600) and Takaki et al.(“Multiple Hits, including oxidative stress, as pathogenesis and treatment target in non-alcoholic steatohepatitis (NASH)” Int. J. Mol. Sci. 2013, Vol. 14, pp 20704-20728).
Racz et al. teach that BGP-15, as novel poly(ADP-ribose) polymerase (PARP) inhibitor, decrease drug-induced reactive oxidative species (ROS) and protect against toxicity caused by ROS. See, particularly, the abstract. Racz et al also reveal that PARP inhibition has been known for benefit various diseases wherein oxidative damage plays an important role in the pathomechanism, and BGP-15 has been demonstrated for protect against ischemia-reperfusion injury. See, particularly, page 1100, the left column. 
Racz et al. do not teach expressly the employment of PARP inhibitor, such as BGP-15, for treatment, or prevention non-alcoholic steatohepatitis (NASH).
However, Mukhopadhyay et al. teach that various PARP inhibitors have demonstrated effect of attenuating high fat or alcohol induced liver injury, abnormal metabolic alteration, fat accumulation, inflammation and/or fibrosis. See, page 589, the right column. Mukhopadhyay et al. further showed that PARP inhibition attenuated diet induced (non-alcoholic) liver injury and inflammation, steatosis, and fibrosis. See, particularly, Figures 5-8 at pages 595-598. 
Takaki et al. teach that oxidative stress as pathogenesis of NASH, is a treatment target of NASH. Particularly, Takaki et al. reveals that “Excessive oxidative stress induced by mitochondrial, peroxisomal and microsomal reactive oxygen species (ROS) in NASH results in apoptosis as well as damage to nuclear and mitochondrial DNA. Limited antioxidant defenses contribute to the processes of both NASH and hepatocarcinogenesis. Physiologically low levels of ROS are involved in necessary vital cellular processes indicating that the balance of oxidative anti-oxidative responses is important. An imbalance in the mitochondrial respiratory chain is the main source of ROS, superoxide, hydrogen peroxide, and hydroxyl radicals.” See, page 20711, the last paragraphs. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use BGP-15 as PARP inhibitor/antioxidant for treating/preventing NASH
A person of ordinary skill in the art would have been motivated to use BGP-15 as PARP inhibitor/antioxidant for treating/preventing NASH because PARP inhibitor, as well as antioxidant, are known to be useful for treating of NASH or protecting against NASH, and BGP-15 has been an old and well-known PARP inhibitor and an antioxidant against ROS. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al. (“BGP-15- a novel poly(ADP-ribose) polymerase inhibitor-protect against nephrotoxicity of cisplatin without compromising its antitumor activity”  Biochemical Pharmacology, 2002, Vol. 63, pp 1099-1111), in view of Mukhopadhyay et al. (“PARP inhibition protects against alcoholic and non-alcoholic steatohepatitis,” J. Hepatology, 2017 Vol. 66, pp 589-600) and Takaki et al.(“Multiple Hits, including oxidative stress, as pathogenesis and treatment target in non-alcoholic steatohepatitis (NASH)” Int. J. Mol. Sci. 2013, Vol. 14, pp 20704-20728), for reasons discussed above, and in further view of Kraakman et al. (“ Blocking IL-6 trans-signaling prevents high-fat diet induced adipose tissue macrophage recruitment but does not improve insulin resistance,” Cell Metabolism, 2015, Vol. 21, pp 403-416, IDS)  and applicants’ admission at page 4, lines 14-20 of the specification herein.
The teaching of Racz et al. Mukhopadhyay et al. Takaki et al. have been discussed above. The cited references as a whole, do not teach expressly the further employment of an inhibitor of the interleukin-6 receptor transsignaling response, e.g., gp130Fc.
However, citing Kraakman et al. applicants admitted that liver inflammation can be reduced in HFD-fed mice by inhibiting the interleukin-6 receptor transsignaling response. The interleukin-6 receptor transsignaling response inhibitor used was gp 130Fc. See, also the summary of Kraakman et al. gp 130Fc also ameliorates adipose tissue macrophage accumulation (page 408).Kraakman et al. also show that gp130Fc can prevent macrophage accumulation and fibrosis. See, the last paragraph at page 408, bridging to page 409.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further employ an 
A person of ordinary skill in the art would have been motivated to further employ an inhibitor of interleukin-6 receptor transsignaling response, such as gp130Fc, with BGP-15 in treating/preventing NASH because inhibitor of interleukin-6 receptor transsignaling response, such as gp130Fc, is known to be beneficial for steatosis/steatohepatitis. Note, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627